Citation Nr: 1547578	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-43 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic headaches, claimed as a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for posttraumatic headaches, claimed as a head injury.

The Board notes that in October 2010, the Veteran submitted ten new claims.  They are:

1. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder condition. 
2. Whether new and material evidence has been received to reopen a claim for service connection for left finger metacarpophalageal joint dislocation with open reduction. 
3. Whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel claimed as a hand injury. 
4. Entitlement to service connection for traumatic brain injury. 
5. Entitlement to service connection for eczematous dermatitis and acne. 
6. Entitlement to an initial rating in excess of 50 percent for a mood disorder with depressive features. 
7. Entitlement to a rating in excess of 20 percent for a hepatitis C infection, claimed as a liver disorder. 
8. Entitlement to a total rating based on individual unemployability. 
9. Entitlement to a non-service-connected pension. 
10. Entitlement to special monthly pension based on the need for aid and attendance.

In December 2011, the RO prepared a rating decision addressing these claims, and in April 2012 sent a copy of that decision to the Veteran and to a private attorney, Ms. ASW.  However, Ms. ASW's representation, initiated by the filing of a February 2010 VA Form 21-22a, Appointment of Individual As Claimant's Representative, had been revoked and superseded by the March 2011 filing of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the DAV.  38 C.F.R. § 14.631(f)(1).  Unfortunately, the parties were not all aware of the change in representation, and the RO and Board have both complicated the matter by at various times addressing both DAV and Ms. ASW as the correct representative.  In September 2015, the Board notified the Veteran of the confusion over his representation, and offered him an opportunity to clarify his wishes.  He could reappoint Ms. ASW as his attorney-representative, continue with the DAV as his representative, name a different attorney or Veterans Service Organization as his representative, or proceed without representation.  He was informed that if he did not reply to the Board and express a desire, he would be presumed to want to continue with DAV as his representative.  As he has not replied, DAV continues as the representative.  

In a June 2013 Board decision, the Board determined that June 2012 correspondence from Ms. ASW, initially accepted as an NOD by the RO, did not on its face appear to be a valid NOD at all under 38 C.F.R. § 20.201, and hence jurisdiction over the ten above issues was declined.  The Board instead referred the appealable issue of whether the June 2012 correspondence was a valid NOD to the RO for issuance of a formal decision.  38 C.F.R. §§ 19.26, 19.28.  If the NOD was found to be valid, then a statement of the case (SOC) on the ten issues would be appropriate.

Upon further review of the claims file, and extensive correspondence with the Veteran and Ms. ASW, the Board has reconsidered the status of the ten issues.  The DAV has never been formally notified of the December 2011 rating decision.  The Veteran and his representative are entitled to proper, written notice of decisions affecting the payment of benefits.  38 C.F.R. § 3.103(f).  The lack of any formal notice to the DAV, which was the representative of record since March 2011, of the December 2011 rating decision means that the adjudication has not yet, legally, taken place.  38 C.F.R. § 3.103(b).  This means that the time period in which to file a notice of disagreement (NOD) and initiate appeal of the December 2011 decision has not yet begun to run.  38 C.F.R. § 20.302(a).  In the absence of a valid decision, formalized by mailing of correct notice of such, there can be no NOD.  Accordingly, the question of the validity of June 2012 correspondence is rendered moot.

Instead, the as yet legally unadjudicated claims addressed by the December 2011 rating decision are referred to the Agency of Original Jurisdiction (AOJ) for proper notice to the Veteran and his duly appointed representative, the DAV, to complete the adjudication process.  38 C.F.R. § 19.9(b).  The Veteran and his representative will then have a full and fair opportunity to disagree with any or all of the RO's determinations and obtain correct appellate review. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim of service connection for posttraumatic headaches, the Board in June 2013 ordered some substantive development.  Review of the claims file, however, indicates that in the efforts to clarify the representation question, such was not accomplished.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, remand is again required for attempts at substantive development.

First, the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration.  Efforts to obtain any decision related to the Veteran's entitlement and copies of evidence concerning such must be undertaken.  These are Federal records which potentially contain information relevant to the current appeal.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran has alleged that he was hospitalized for two days at the Army hospital at Camp Casey, Korea, in July 1973.  Clinical (inpatient) records are maintained by the treating facility as well as in the Veteran's service treatment records.  The Veteran maintains, essentially, that hospital records were not correctly associated with his file, and may yet be available from the facility.  Such records are retired to the National Personnel Records Center (NPRC); a request of that custodian must be made, as well as any other likely storage location.  38 C.F.R. § 3.159(c)(2).

The Board notes that a 1976 request to NPRC may have encompassed this development, but the response refers VA to a prior 1975 request and response that dealt only with service treatment records, and not clinical records.  It is therefore not clear that the intent of the 1976 request was met, and this further, clear request must be made.

Finally, the AOJ was directed to issue a supplemental statement of the case (SSOC) with regard to posttraumatic headaches, as extensive evidence had been added to the file since the August 2010 statement of the case (SOC).  This was not done.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to complete adjudication of the ten issues addressed in a December 2011 rating decision, to include proper notice to the Veteran and his correct representative, DAV; one issue involved in that decision is potentially inextricably intertwined with the single issue currently on appeal.

The RO is cautioned to ensure that no updated (dated after February 2011) valid appointments have been submitted to change the current representation.
2.  Contact the SSA and request any decisions and associated evidence relevant to the Veteran's receipt of disability benefits.  If no records are available, such must be certified in writing and the Veteran properly notified.

3.  Make an appropriate request of NPRC and any other likely custodian for in-patient (clinical) records of treatment of the Veteran from the Army hospital in Camp Casey, Korea, in July 1973.  If no records are available, such must be certified in writing and the Veteran properly notified.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







